Convertible Promissory Note dated January 23, 2017

[image_023.jpg] 

 

-1-





Convertible Promissory Note dated January 23, 2017

[image_024.jpg] 

 

-2-





Convertible Promissory Note dated January 23, 2017

[image_025.jpg] 

 

-3-





Convertible Promissory Note dated January 23, 2017

[image_026.jpg] 

 

-4-





Convertible Promissory Note dated January 23, 2017

[image_027.jpg] 

 

-5-





Convertible Promissory Note dated January 23, 2017

[image_028.jpg] 

 

-6-





Convertible Promissory Note dated January 23, 2017

[image_029.jpg] 

 

-7-





Convertible Promissory Note dated January 23, 2017

[image_030.jpg] 

 

-8-





Convertible Promissory Note dated January 23, 2017

[image_031.jpg] 

 

-9-





Convertible Promissory Note dated January 23, 2017

[image_032.jpg] 

 

-10-





Convertible Promissory Note dated January 23, 2017

[image_033.jpg] 

 

-11-





Convertible Promissory Note dated January 23, 2017

[image_034.jpg] 

 

-12-





Convertible Promissory Note dated January 23, 2017

[image_035.jpg] 

 

-13-





Convertible Promissory Note dated January 23, 2017

[image_036.jpg] 

 

-14-





Convertible Promissory Note dated January 23, 2017

[image_037.jpg] 

 

-15-





Convertible Promissory Note dated January 23, 2017

[image_038.jpg] 

 

-16-